DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 03/29/2021, wherein claims 1-18 are pending in the present application, claims 1, 6, 11 being independent. The present Application is a Continuation of US Application No. 16/623,080 (now US Pat. No. 10,993,212) which is a 371 of PCT/CN2017/103016.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,993,212 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are contained within the bounds of limitations of the patent. 
Regarding claim 1, the limitation “A method for indicating a number of transmitting ports of a User Equipment (UE), performed by the UE and comprising: determining whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC), to obtain a determination result, wherein the present frequency and bandwidth combination is a part of the BC , and determining to indicate a network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination, the first number being smaller than the second number” of the current application is correlated with the limitation “A method for indicating a number of transmitting ports of a User Equipment (UE), performed by the UE and comprising: determining whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC), to obtain a determination result, determining to indicate a network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination, the first number being smaller than the second number; and receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists” of claim 1 of the patent, the limitations differ in that the patent contains the additional limitation “and receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists”, wherein the limitation is omitted in the claim 1 of the current application. Claim 1 of the present application also sets forth the limitation “wherein the present frequency and bandwidth combination is a part of the BC” which is encompassed by the limitation “receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists” of the patent.  Therefore, the claims are equivalent; the limitations differ in that the wording and construction are different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 2, the limitation “The method of claim 1, further comprising: sending a wireless capability to the network side after the UE enters a connected state” of the claim 2 of the current application is correlated with the limitation “The method of claim 1, further comprising: sending a wireless capability to the network side after the UE enters a connected state” of claim 2 of the patent, may only differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 3, the limitation “The method of claim 2, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” of the claim 3 of the current application is correlated with the limitation “The method of claim 2, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” of claim 3 of the patent, may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 4, the limitation “The method of claim 2, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands” of the claim 4 of the current application is correlated with the limitation “The method of claim 2, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands” of  claim 4 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 5, the limitation “The method of claim 2, further comprising: after the wireless capability is sent to the network side, determining whether query information about at least one frequency and bandwidth combination is received from the network side; and if the query information about the at least one frequency and bandwidth combination is received from the network side, sending, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” of the claim 5 of the current application is correlated with the limitation “The method of claim 2, further comprising: after the wireless capability is sent to the network side, determining whether query information about at least one frequency and bandwidth combination is received from the network side; and if the query information about the at least one frequency and bandwidth combination is received from the network side, sending, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” of claim 5 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 6, the limitation “A User Equipment (UE), comprising: a processor; a memory configured to store computer programs capable of running in the processor; and at least one network interface; wherein the processor is configured to run the computer programs to determine whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC), to obtain a determination result; and determine to indicate a network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination, wherein the first number is smaller than the second number and the present frequency and bandwidth combination is a part of the BC; and, wherein the at least one network interface is configured to send an indication to the network side” of the current application is correlated with the limitation “A User Equipment (UE), comprising: a processor; a memory configured to store computer programs capable of running in the processor; and at least one network interface; wherein the processor is configured to run the computer programs to determine whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC), to obtain a determination result; and determine to indicate a network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination, the first number is smaller than the second number; and, wherein the at least one network interface is configured to send an indication to the network side; the at least one network interface is further configured to receive configuration information sent by the network side, the configuration information comprises at least one of the following: a BC, or a frequency and bandwidth combination; and the processor is further configured to run the computer programs to: determine, based on the configuration information, that the first number or second number of transmitting ports is supposed for at least one of: the BC, or the frequency and bandwidth combination, the first number is smaller than the second number; and determine to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists” of claim 6 of the patent, the limitations differ in that the patent contains the additional limitation “and receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists”, wherein the limitation is omitted in the claim 1 of the current application. Claim 1 of the present application also sets forth the limitation “wherein the present frequency and bandwidth combination is a part of the BC” which is encompassed by the limitation “receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists” of the patent.  Therefore, the claims are equivalent; the limitations differ in that the wording and construction are different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 7, the limitation “The UE of claim 6, wherein the at least one network interface is further configured to send a wireless capability to the network side after the UE enters a connected state” of the claim 7 of the current application is correlated with the limitation “The network device of claim 9, wherein the processor is further configured to run the computer programs to determine whether a wireless capability corresponding to the UE is stored on a Core Network (CN) side after the UE enters a connected state, and send request information for acquiring the wireless capability to the UE if no wireless capability corresponding to the UE is stored on the CN side” of claim 10 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 8, the limitation “The UE of claim 7, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” of the claim 8 of the current application is correlated with the limitation “The network device of claim 10, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC.” of claim 8 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 9, the limitation “The UE of claim 7, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, each BC comprises at least two bands” of the claim 9 of the current application is correlated with the limitation “The network device of claim 10, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands.” of claim 12 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 10, the limitation “The UE of claim 7, wherein the processor is further configured to determine whether query information about at least one frequency and bandwidth combination is received from the network side after the wireless capability is sent to the network side and send, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination if the query information about the at least one frequency and bandwidth combination is received from the network side” of the claim 10 of the current application is correlated with the limitation “The method of claim 2, further comprising: after the wireless capability is sent to the network side, determining whether query information about at least one frequency and bandwidth combination is received from the network side; and if the query information about the at least one frequency and bandwidth combination is received from the network side, sending, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” of claim 5 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements. 
Regarding claim 11, the limitation “A network device, comprising: a processor; a memory configured to store computer programs capable of running in the processor; and at least one network interface; wherein the processor is configured to run the computer programs to acquire an indication sent by a User Equipment (UE) when performance degradation exists for a present Band Combination (BC) and determine, according to the indication, that the UE uses a first or second number of transmitting ports, wherein the first number is smaller than the second number and the present frequency and bandwidth combination is a part of the BC; and wherein the at least one network interface is configured to receive the indication sent by the UE, wherein the processor is further configured to run the computer programs to determine that no performance degradation exists for a present frequency and bandwidth combination corresponding to the UE when the indication received from the UE indicates that the UE uses the second number of transmitting ports” of the current application is correlated with the limitation “A network device, comprising: a processor; a memory configured to store computer programs capable of running in the processor; and at least one network interface; wherein the processor is configured to run the computer programs to acquire an indication sent by a User Equipment (UE) when performance degradation exists for a present Band Combination (BC) and determine, according to the indication, that the UE uses a first or second number of transmitting ports, the first number is smaller than the second number; and wherein the at least one network interface is configured to receive the indication sent by the UE, wherein the processor is further configured to run the computer programs to determine that no performance degradation exists for a present frequency and bandwidth combination corresponding to the UE when the indication received from the UE indicates that the UE uses the second number of transmitting ports, wherein the at least one network interface is further configured to send configuration information to the UE, the configuration information comprises at least one of the following: a BC, or a frequency and bandwidth combination wherein the at least one network interface is further configured to receive: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists” of claim 9 of the patent, the limitations differ in that the patent contains the additional limitation “and receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists”, wherein the limitation is omitted in the claim 1 of the current application. Claim 1 of the present application also sets forth the limitation “wherein the present frequency and bandwidth combination is a part of the BC” which is encompassed by the limitation “receiving configuration information sent by the network side, the configuration information comprising at least one of the following: a BC, or a frequency and bandwidth combination; and determining, based on the configuration information, that the first number or second number of transmitting ports is supported for at least one of: the BC, or the frequency and bandwidth combination, determining to indicate the network side of at least one of the following: a target BC, for which a second number of the transmitting ports is supported, in the BC for which the performance degradation exists; or a target frequency and bandwidth combination, for which a second number of the transmitting ports is supported, in the frequency and bandwidth combination for which the performance degradation exists” of the patent.  Therefore, the claims are equivalent; the limitations differ in that the wording and construction are different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 12, the limitation “The network device of claim 11, wherein the processor is further configured to determine whether a wireless capability corresponding to the UE is stored on a Core Network (CN) side after the UE enters a connected state, and send request information for acquiring the wireless capability to the UE if no wireless capability corresponding to the UE is stored on the CN side” of the claim 12 of the current application is correlated with the limitation “The network device of claim 9, wherein the processor is further configured to run the computer programs to determine whether a wireless capability corresponding to the UE is stored on a Core Network (CN) side after the UE enters a connected state, and send request information for acquiring the wireless capability to the UE if no wireless capability corresponding to the UE is stored on the CN side” of claim 10 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 13, the limitation “The network device of claim 12, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” of the claim 13 of the current application is correlated with the limitation “The network device of claim 10, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” of claim 11 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 14, the limitation “The network device of claim 12, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands” of the claim 14 of the current application is correlated with the limitation “The network device of claim 10, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands.” of claim 12 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 15, the limitation “The network device of claim 11, wherein the at least one network interface is further configured to acquire the indication sent by a Secondary Cell Group (SCG) via Xn when the UE sends the indication to a network side through the SCG” of the claim 15 of the current application is correlated with the limitation “The network device of claim 9, wherein the at least one network interface is further configured to acquire the indication sent by a Secondary Cell Group (SCG) via Xn when the UE sends the indication to a network side through the SCG” of claim 15 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 16, the limitation “The network device of claim 11, wherein the at least one network interface is further configured to receive hardware capability information sent by the UE, the hardware capability information indicates whether the UE supports the second number of transmitting ports” of the claim 16 of the current application is correlated with the limitation “The network device of claim 9, wherein the at least one network interface is further configured to receive hardware capability information sent by the UE, the hardware capability information indicates whether the UE supports the second number of transmitting ports” of claim 14 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 17, the limitation “The network device of claim 16, wherein the processor is further configured to perform resource configuration based on the first number of transmitting ports when an indication indicating that the first number of transmitting ports is used is received from the UE, and perform resource configuration based on the second number of transmitting ports when no indication indicating that the first number of transmitting ports is used is received from the UE” of the claim 17 of the current application is correlated with the limitation “The network device of claim 14, wherein the processor is configured to run the computer programs to: perform resource configuration based on the first number of transmitting ports when an indication indicating that the first number of transmitting ports is used is received from the UE, and perform resource configuration based on the second number of transmitting ports when no indication indicating that the first number of transmitting ports is received from the UE” of claim 15 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 18, the limitation “The network device of claim 12, wherein the processor is configured to: send query information about at least one frequency and bandwidth combination to the UE after the wireless capability is received from the UE; and receive from the UE information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” of the claim 18 of the current application is correlated with the limitation “The method of claim 2, further comprising: after the wireless capability is sent to the network side, determining whether query information about at least one frequency and bandwidth combination is received from the network side; and if the query information about the at least one frequency and bandwidth combination is received from the network side, sending, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” of claim 5 of the patent, the limitations may differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20150341863 to Zhang et al (hereinafter d1) in view of NPL Reference "Single UL transmission support for NR NSA mode UEs", vol. TSG RAN, no. Sapporo, Japan; 20170911 - 20170914, (20170910), 3GPP DRAFT; RP-171858, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) to Apple (hereinafter d2).
Regarding claim 1, as to the limitation “A method for…” d1 discloses various embodiments in the field of wireless communications technologies (field of endeavor), and in particular, to a method and an apparatus for adjusting a network configuration (specific application) (see d1 para. 0002) addressed from a system perspective (see d1 Fig. 7) including a UE (see d1 Fig. 8), at least an network device (see d1 Fig. 9) wherein the devices of the system include at least a processor, memory storing instructions (see d1 Figs. 8, 9) that when executed at each device cause the device to perform a method (see d1 Figs. 2);
as to the limitation “indicating a number of transmitting ports of a User Equipment (UE), performed by the UE and comprising: determining whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC), to obtain a determination result, wherein the present frequency and bandwidth combination is a part of the BC , and determining to indicate a network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination, the first number being smaller than the second number” d1 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station, and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); however d1 does not appear to explicitly disclose execution when it is determined  that the current frequency band combination  in a performance degradation situation;  in order to more fully support the concept of execution when it is determined  that the current frequency band combination  in a performance degradation situation, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches  known standardized techniques known before the filing of the present invention including configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); d2 additionally discloses when sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); d2 additionally discloses signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; D2 discloses determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; D2 discloses that UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding adjusting a network configuration by incorporating the details of determining whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC) as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least avoiding self-interference due to IMD (see d2 section 4). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including avoid self-interference due to IMD (see d2 section 4) noted above with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitation “the method of claim 1, wherein determining, based on the determination result, to indicate the network side that the UE uses the first number or second number of transmitting ports further comprises: determining to indicate the network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: sending a wireless capability to the network side after the UE enters a connected state” d1 in view of d2 discloses transmission after transition to RRC connected state (see d1 para. 0005).
Regarding claim 3, as to the limitation “The method of claim 2, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 4, as to the limitation “The method of claim 2, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 5, as to the limitation “The method of claim 2, further comprising: after the wireless capability is sent to the network side, determining whether query information about at least one frequency and bandwidth combination is received from the network side; and if the query information about the at least one frequency and bandwidth combination is received from the network side, sending, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” d1 in view of d2 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station, and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2) as well UE capability signaling (see d2 section 5).
Regarding claim 6, as to the limitation “A User Equipment (UE), comprising: a processor; a memory configured to store computer programs capable of running in the processor; and at least one network interface; wherein the processor is configured to run the computer programs” d1 discloses various embodiments in the field of wireless communications technologies (field of endeavor), and in particular, to a method and an apparatus for adjusting a network configuration (specific application) (see d1 para. 0002) addressed from a system perspective (see d1 Fig. 7) including a UE (see d1 Fig. 8), at least an network device (see d1 Fig. 9) wherein the devices of the system include at least a processor, memory storing instructions (see d1 Figs. 8, 9) that when executed at each device cause the device to perform a method (see d1 Figs. 2);
as to the limitation “determine whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC), to obtain a determination result; and determine to indicate a network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination, wherein the first number is smaller than the second number and the present frequency and bandwidth combination is a part of the BC; and, wherein the at least one network interface is configured to send an indication to the network side” d1 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station, and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); however d1 does not appear to explicitly disclose execution when it is determined  that the current frequency band combination  in a performance degradation situation;  in order to more fully support the concept of execution when it is determined  that the current frequency band combination  in a performance degradation situation, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches  known standardized techniques known before the filing of the present invention including configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); d2 additionally discloses when sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); d2 additionally discloses signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; D2 discloses determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; D2 discloses that UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding adjusting a network configuration by incorporating the details of determining whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC) as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least avoiding self-interference due to IMD (see d2 section 4). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including avoid self-interference due to IMD (see d2 section 4) noted above with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
As to the limitation “the method of claim 1, wherein determining, based on the determination result, to indicate the network side that the UE uses the first number or second number of transmitting ports further comprises: determining to indicate the network side that the UE uses the second number of transmitting ports when the determination result indicates that no performance degradation exists for the present frequency and bandwidth combination” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 7, as to the limitation “The UE of claim 6, wherein the at least one network interface is further configured to send a wireless capability to the network side after the UE enters a connected state” d1 in view of d2 discloses transmission after transition to RRC connected state (see d1 para. 0005).
Regarding claim 8, as to the limitation “The UE of claim 7, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 9, as to the limitation “The UE of claim 7, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, each BC comprises at least two bands” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 10, as to the limitation “The UE of claim 7, wherein the processor is further configured to determine whether query information about at least one frequency and bandwidth combination is received from the network side after the wireless capability is sent to the network side and send, to the network side, information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination if the query information about the at least one frequency and bandwidth combination is received from the network side” d1 in view of d2 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station, and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2) as well UE capability signaling (see d2 section 5).
Regarding claim 11, as to the limitation “A network device, comprising: a processor; a memory configured to store computer programs capable of running in the processor; and at least one network interface; wherein the processor is configured to” d1 discloses various embodiments in the field of wireless communications technologies (field of endeavor), and in particular, to a method and an apparatus for adjusting a network configuration (specific application) (see d1 para. 0002) addressed from a system perspective (see d1 Fig. 7) including a UE (see d1 Fig. 8), at least an network device (see d1 Fig. 9) wherein the devices of the system include at least a processor, memory storing instructions (see d1 Figs. 8,9 ) that when executed at each device cause the device to  perform a method (see d1 Figs. 2);
as to the limitation “acquire an indication sent by a User Equipment (UE) when performance degradation exists for a present Band Combination (BC) and determine, according to the indication, that the UE uses a first or second number of transmitting ports, wherein the first number is smaller than the second number and the present frequency and bandwidth combination is a part of the BC; and wherein the at least one network interface is configured to receive the indication sent by the UE, wherein the processor is further configured to run the computer programs to determine that no performance degradation exists for a present frequency and bandwidth combination corresponding to the UE when the indication received from the UE indicates that the UE uses the second number of transmitting ports” d1 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station, and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); however d1 does not appear to explicitly disclose execution when it is determined  that the current frequency band combination  in a performance degradation situation;  in order to more fully support the concept of execution when it is determined  that the current frequency band combination  in a performance degradation situation, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches  known standardized techniques known before the filing of the present invention including configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); d2 additionally discloses when sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); d2 additionally discloses signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; D2 discloses determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; D2 discloses that UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding adjusting a network configuration by incorporating the details of determining whether performance degradation exists for a present frequency and bandwidth combination when the performance degradation exists for a present Band Combination (BC) as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least avoiding self-interference due to IMD (see d2 section 4). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including avoid self-interference due to IMD (see d2 section 4) noted above with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
As to the limitation “wherein the processor is further configured to run the computer programs to determine that no performance degradation exists for a present frequency and bandwidth combination corresponding to the UE when the indication received from the UE indicates that the UE uses the second number of transmitting port” d1 in view of d2 discloses two types of flexibility which potentially could motivate the “single uplink” design, and we denote them as follows: a) Hardware flexibility: whether UE can implement 2 sets of transmit (RF) chains for the LTE and NR uplink carriers separately, or only implement 1 set of transmit chain shared between the two RAT’s uplinks (e.g. in TDM manner); b) Configuration flexibility: given UE will have 2 sets of transmit (RF) chains for the LTE and NR uplink carriers separately, can the network configure the UE to operate in non-simultaneous uplink (e.g. in TDM manner) (see d2 section 2); d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 12, as to the limitation “The network device of claim 11, wherein the processor is further configured to determine whether a wireless capability corresponding to the UE is stored on a Core Network (CN) side after the UE enters a connected state, and send request information for acquiring the wireless capability to the UE if no wireless capability corresponding to the UE is stored on the CN side” d1 in view of d2 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station,  in RRCE connected state (see d1 para. 0005-0006) including a request from CN to the UE (see d1 para. 0105) and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2) as well UE capability signaling (see d2 section 5).
Regarding claim 13, as to the limitation “The network device of claim 12, wherein the wireless capability comprises performance degradation indication information of the UE for at least one BC, each BC comprises at least two bands, and the performance degradation indication information indicates whether the performance degradation exists for the at least one BC” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 14, as to the limitation “The network device of claim 12, wherein the wireless capability comprises a number of transmitting ports used by the UE for each of at least one BC, and each BC comprises at least two bands” d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity.
Regarding claim 16, as to the limitation “The network device of claim 11, wherein the at least one network interface is further configured to receive hardware capability information sent by the UE, the hardware capability information indicates whether the UE supports the second number of transmitting ports” d1 in view of d2 disclose claim 11, as set forth above, d1 in view of d2 also disclose two types of flexibility which potentially could motivate the “single uplink” design, and we denote them as follows: a} Hardware flexibility: whether UE can implement 2 seta of transmit (RF) chains for the LTE and NR uplink carriers separately, or only implement 1 set of transmit chain shared between the two RAT’s uplinks (e.g. in TOM manner): b) Configuration flexibility: given UE will have 2 sets of transmit (RF) chains for the LTE and NR uplink carriers separately, can the network configure the UE to operate in non-simultaneous uplink (e.g. in TDM manner) (see d2 section 2). 
Regarding claim 17, as to the limitation “The network device of claim 16, wherein the processor is further configured to perform resource configuration based on the first number of transmitting ports when an indication indicating that the first number of transmitting ports is used is received from the UE, and perform resource configuration based on the second number of transmitting ports when no indication indicating that the first number of transmitting ports is used is received from the UE" d1 in view of d2 discloses UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4); wherein the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific bane combination the UE is capable of performing NSA using two transmission ports (required by the definition of the normal NSA (i.e. no performance degradation condition exists) or using a single transmission port (i.e. according to the proposals of section 2 of d2, given that transmitting with two parts would result in the network device of claim 16, wherein the processor is further configured to perform resource configuration based on the first number of transmitting ports when an indication indicating that the first number of transmitting ports is used is received from the UE, and perform resource configuration based on the second number of transmitting ports when no indication indicating that the first number of transmitting ports is used is received from the UE in the degradation of the UE sensitivity.
Regarding claim 18, as to the limitation “The network device of claim 12, wherein the processor is configured to: send query information about at least one frequency and bandwidth combination to the UE after the wireless capability is received from the UE; and receive from the UE information that the first or second number of transmitting ports is supported for the at least one frequency and bandwidth combination” d1 in view of d2 discloses selection information corresponding to a service mode wherein a network device may determine, according to the selection information, a service mode selected by the UE, and modify a configuration of the network device (see d1 para. 0100); d1 further discloses receiving the selection information sent by the UE, wherein the base station determines, according to the selection information, that the service mode selected by the UE is the service mode 2; wherein configuration information corresponding to the service mode 2 is preset (i.e. stored) in the base station, and the configuration information is used to indicate the number of antennas (i.e. number of ports) in the base station. For example, the configuration information indicates that the number of antennas in the base station is 3; then after the UE selects the service mode 2, the base station determines, according to the selection information sent by the UE, that the number of antennas that need to be enabled by the base station in the service mode 2 is 3; and the base station may set, by enabling antennas, the number of antennas for performing data exchange with the UE to 3, thereby modifying a configuration of the base station (see d1 para. 0101); d1 additionally discloses ensuring quality of data (i.e. performance degradation) transmitted by the UE, including increasing and/or decreasing the number of antennas (see d1 para. 0102); configuration to support 5G NR is the non-stand-alone (NSA) deployment which is based on LTE-NR dual connectivity, requires UEs to maintain two active uplink transmissions (from NR and LTE simultaneously, according to current 3GPP standards i.e. implication of number of ports active) (see d1 section 1); as well as supporting Single UL (see d2 section 2); sending two concurrent uplinks in two different frequency bands production of undesirable intermodulation products that could fall right into the NR or LTE receiving bands, causing degradation of UE’s receiver sensitivity, resulting in maximum sensitivity degradation (MSD) wherein, the impacted receiver bands due to MSD are virtually not usable in practice, and it creates extreme challenges in RF implementations; as well as execution when it is determined  that the current frequency band combination  in a performance degradation situation (see d2 section 1 para. 2); signaling for transition to single UL (single port) base on the Specific band combination (i.e. how close the two UL frequencies are), UE implementation: such as RF components used, how many bands are integrated into the devices, the layout of the RF components (i.e. hardware configuration), and/or any proprietary interference suppression mechanism used to suppress the interference; determining the existence and severity of the self-interference which can be device-dependent (i.e. hardware dependent), in addition to band combination dependent; UEs include a 1-bit indicator in the UE RF capability for each band combination, as part of the RRC message (see d2 section 4);  wherein  the 1-bit indicator per band combination corresponds to an indication from the UEs to the network on whether for this specific band combination the UE is capable of performing NSA using two transmission ports (i.e. as required by the definition of the normal NSA mode) or using a single transmission port (i.e. according to the proposals of section 2 of d2 ), given that transmitting with two ports would result in the degradation of the UE sensitivity. Hence, the claimed "second number of transmitting ports" corresponds to the 2 transmitting ports normally for the NSA mode, and the claimed "first number of transmitting ports" corresponds to the 1 transmitting port being used in the fallback transmission schemes disclosed in section 2 of d2) as well UE capability signaling (see d2 section 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of  NPL Reference "Supporting 2Tx UE and Single UL Transmission in NR", vol. TSG RAN, no. SAPPORO, JAPAN; 20170911 - 20170914, (20170911), 3GPP DRAFT; RP-172020, 3RD GENERATION PARTNERSHIP PROJECT (3GPP) to AT&T (hereinafter d3).
Regarding claim 15, as to the limitation “The network device of claim 11, wherein the at least one network interface is further configured to acquire the indication sent by a Secondary Cell Group (SCG) via Xn when the UE sends the indication to a network side through the SCG” d1 in view of d2 discloses  the network device of claim 31 as set forth in the reasoning above with respect to claim 31; d1 in view of d1 in view of d2 discloses sending an indication via Xn interface (see d2 section 5), d1 in view of d2 fail to disclose a SCG, however, in order to more fully support the concept of Xn transmission with a SCG, attention is directed to d3  which, in a similar field of endeavor (wireless communication), teaches  known standardized techniques known before the filing of the present invention including Xn transmission via SCG (see d3 page 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding adjusting a network configuration by incorporating the details of Xn transmission via SCG as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of mitigating potential degradation in performance due to inter-mod issues (see d3 pages 3-4) . D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including mitigating potential degradation in performance due to inter-mod issues (see d3 pages 3-4) noted above with no undue experimentation. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1 in view of d2, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643